Name: Commission Implementing Decision (EU) 2016/1940 of 6 October 2016 on the establishment of market conditions for terminal air navigation services in the United Kingdom under Article 3 of Implementing Regulation (EU) No 391/2013 (notified under document C(2016) 6336)
 Type: Decision_IMPL
 Subject Matter: marketing;  organisation of transport;  air and space transport;  Europe;  international law;  transport policy;  prices
 Date Published: 2016-11-05

 5.11.2016 EN Official Journal of the European Union L 299/59 COMMISSION IMPLEMENTING DECISION (EU) 2016/1940 of 6 October 2016 on the establishment of market conditions for terminal air navigation services in the United Kingdom under Article 3 of Implementing Regulation (EU) No 391/2013 (notified under document C(2016) 6336) (Only the English text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 550/2004 of the European Parliament and of the Council of 10 March 2004 on the provision of air navigation services in the Single European Sky (the service provision Regulation) (1), and in particular Article 16(1) thereof, Having regard to Commission Implementing Regulation (EU) No 391/2013 of 3 May 2013 laying down a common charging scheme for air navigation services (2), and in particular Article 3(4) thereof, Whereas: (1) Implementing Regulation (EU) No 391/2013 lays down a common charging scheme for air navigation services. Pursuant to Article 3(1) of that Regulation, Member States may decide that some or all of their terminal air navigation services are subject to market conditions. In such case, the provisions of that Regulation apply, but the Member State concerned may decide with regard to those services not to take the measures specified in points (a) to (d) of its Article 3(1). (2) On 6 May 2015, the authorities of the United Kingdom informed the Commission of the decision of that Member State that the terminal air navigation services at airports in the terminal charging zone B are subject to market conditions. Those services are provided at nine airports in the United Kingdom, namely Heathrow Airport-London, Gatwick Airport-London, Stansted Airport-London, Luton, City Airport-London, Birmingham, Manchester, Glasgow and Edinburgh. (3) The United Kingdom authorities submitted a report on the content and results of the assessment against the conditions of Annex I to Implementing Regulation (EU) No 391/2013, on which that decision has been based. Upon the Commission's request, those authorities submitted additional supporting evidence, including tender documents, on 2 October 2015. The Commission has verified the information provided by the United Kingdom authorities. (4) The information demonstrated that the assessment by those authorities included consultation with the airspace users' representatives, pursuant to Article 3(2) of Implementing Regulation (EU) No 391/2013, as well as other stakeholders such as airport operators and air navigation services providers. (5) In addition, the information indicated that market conditions exist in the United Kingdom terminal air navigation market concerned. In particular, the assessment report shows that the conditions listed in Annex I to Implementing Regulation (EU) No 391/2013 are met. This applies also with respect to those airports of terminal charging zone B where a tender procedure has not yet taken place but is expected to take place in the future, considering that for market conditions to exist it is not necessarily required that such a procedure has taken place within the time frame analysed. (6) The Commission therefore agrees with the assessment of the authorities of the United Kingdom the terminal air navigation services at the airports in terminal charging zone B are subject to market conditions. (7) Pursuant to Article 3(5) of Implementing Regulation (EU) No 391/2013, this Decision should apply for the duration of the reference period concerned, namely the second reference period (2015-2019), HAS ADOPTED THIS DECISION: Article 1 The Commission finds that market conditions have been established for the provision of terminal air navigation services in charging zone B of the United Kingdom, in accordance with the requirements of Annex I to Implementing Regulation (EU) No 391/2013. Article 2 This Decision shall apply until 31 December 2019. Article 3 This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 6 October 2016. For the Commission Violeta BULC Member of the Commission (1) OJ L 96, 31.3.2004, p. 10. (2) OJ L 128, 9.5.2013, p. 31.